department of the treasury internal_revenue_service washington d c co exemet and division ju uniform issue list attn legend city a state b ordinance c ordinance d ordinance e ordinance f ordinance g ordinance h ordinance ordinance j ordinance k ordinance l system y dc plan db plan dear this is in response to a ruling_request dated date as supplemented by additional correspondence dated date date date date and date from your authorized representative concerning certain employee elections regarding system y and the pick up of certain employee contributions to system y under sec_414 of the internal_revenue_code code the following facts and representations have been submitted city a the sponsor of system y is a municipal government created under the laws of state b system y includes a defined_benefit_plan db plan which is a governmental_plan within the meaning of code sec_414 the db plan satisfies the qualification requirements of sec_401 effective date system y was amended to add an optional defined contribution retirement_plan dc plan to be put into effect on the date following approval by the city council of city a and the internal_revenue_service when the dc plan is open for participation by eligible members implementation date following the implementation date current members of system y will be able to make an irrevocable election during an election_period to transfer his or her benefit under the db plan to the dc plan proposed amendments to ordinance c provide the following such irrevocable election must be made within months of the implementation date of the dc plan and the annuity savings fund balance and the actuarial present_value of credited benefits of an individual under the db plan who elects to make a transfer to the dc plan shall be transferred to the dc plan on a date which shall in no event be later than one hundred and twenty days after receipt of the individual’s written election provided however that such individual shall become a participant in the dc plan as soon as administratively feasible following receipt of the individual’s written election ordinance d provides an annual election_period for current members to elect to transfer their benefits from the db plan to the dc plan a proposed amendment to ordinance d states that such election must be made within months of the implementation date of the dc plan ordinance e provides that former employees of city a who terminated employment between date and the implementation date with vested pension rights under the db plan will have a one-time election to be made within six months of notification of their election rights to transfer their benefits under the db plan to the dc plan this election will be irrevocable ordinance f provides the same election to employees who separated from service on or after date but prior to the implementation of the dc plan without vested pension rights under the db plan employees hired on or after the implementation date will have a one-time election to participate in either the db or dc plan a proposed amendment to ordinance g provides that such election may be made at date of hire or during enrollment periods held during the participant's first two years of employment with city a this election also will be irrevocable employees who fail to make an election to participate in the dc plan will be deemed to have elected to participate in the db plan pursuant to ordinance c the actuarial present_value of the participant’s credited benefits under the db plan will be transferred to the participant’s employer_contribution account under the dc plan and the participant’s annuity savings fund balance participant’s after-tax contributions under the db plan will be transferred to the participant’s annuity savings account under the dc plan the dc plan provides that amounts attributable to employer contributions will be fully vested after four years_of_service a four-year graded_vesting schedule the db plan generally provides a ten-year cliff_vesting schedule the amounts transferred from the db plan to the dc plan will vest under the vesting schedule set forth in the dc plan a proposed amendment to ordinance h provides that at the time a member elects to participate in transfer to the dc plan pursuant to ordinances c or g a participant may elect to make a basic employee contribution of zero one two or three percent or of compensation which will be matched by city a such election shall be irrevocable and the basic employee contribution shall be made each year to such participant’s employee contribution account under the dc plan a proposed amendment to ordinance provides at the time the participant elects to participate in transfer to the dc plan pursuant to ordinances c or g a participant may elect to make an additional voluntary_employee_contribution of zero one two or three percent or of compensation which will be contributed on his or her behalf to the dc plan which will not be matched by city a such election shall be irrevocable and the additional voluntary_employee_contribution shall be made each year to such participant's employee contribution account under the dc plan contributions under ordinances h and will be made by city a through payroll reductions effective after city a and the employee sign an irrevocable participation_agreement such agreement continues for the duration of the employee’s employment with city a such ordinance j provides effective as of the adoption and approval of the dc plan by city a or the implementation date if later no participant may elect to receive such participant’s basic employee contributions or additional voluntary_employee_contributions directly instead of having them picked up and paid_by the employer to the participant’s employee contribution account under the dc plan if a participant irrevocably elects to have such participant’s basic employee contributions and additional voluntary_employee_contributions picked up by the employer such employee contributions shall be paid_by the employer to the dc plan and not the participant ordinance k defines employee contributions picked up by the employer it states that employee contributions are picked up by the employer if the employer specifies that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee cannot be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the plan by resolution city a proposes to pick up employee contributions to the dc plan under code sec_414 the proposed resolution provide sec_1 that in order to permit tax_deferral for employee contributions an employee shall enter into a binding irrevocable payroll deduction authorization and such employee shall not have the option of choosing to receive the amounts directly instead of having them paid_by city a to the dc plan and that employee contributions through payroll deduction from compensation are designated as being picked up by city a and paid_by city a in accordance with the dc plan requirements the irrevocable payroll deduction authorization agreement between city a and the employee provides that employee contributions made under ordinances h and shall be picked up by city a a proposed amendment to ordinance l provides that a participant who does not utilize the maximum participant’s contributions that are picked up by the _ employer as detailed in ordinances h and i may elect to make employee contributions on an after-tax basis and change the employee’s after-tax contribution_percentage in accordance with procedures established by the board_of trustees provided utilizing ordinances h i and l does not exceed the three percent maximums of ordinances h and i based on the foregoing facts and representations you have requested the following rulings the initial election of eligible members to participate in the dc plan and any transfer of amounts from the db plan to the dc plan if participation in the dc plan is initially elected will not result in currently taxable_income to the member under code sec_72 or sec_402 and will not result in the imposition of the early_distribution_tax under sec_72 the additional one-time opportunity for an eligible member to elect to transfer to the dc plan and the subsequent transfer of amounts from the db plan to the dc plan upon such an election will not result in current taxable_income to the member under code sec_72 or sec_402 and will not result in the imposition of the early_distribution_tax under sec_72 amounts transferred directly from the db plan to the dc plan at the election of the member are not annual_additions to the dc plan within the meaning of code sec_415 the dc plan contained in system y qualifies as a code sec_414 pick-up plan the contributions picked up by city a as the employer will not constitute gross_income to the employees for federal_income_tax purposes until actually received the employee salary reduction contributions will be treated as employer contributions for federal_income_tax purposes the contributions picked up by city a will not constitute wages from which taxes must be withheld regarding ruling requests one and two code sec_402 provides that the amount actually distributed from an employee’s trust described in sec_401 a which is exempt from tax under sec_501 shall be taxable to the distributee under sec_72 in the year in which distributed sec_72 provides for a percent additional tax on distributions from qualified_retirement_plans however this rule shall not apply to distributions contained in sec_72 revrul_67_213 1967_2_cb_149 provides that if an employee's interest in a_trust forming part of a qualified_plan is transferred to the trust forming part of another qualified_plan without being made available to the employee no taxable_income will be recognized on account of the transfer the elections by participants in system y to transfer their accrued_benefits in the db plan to the dc plan are not amounts distributed to the participants therefore with respect to ruling requests one and two we conclude that the initial election of eligible members to participate in the dc plan and any transfer of amounts from the db plan to the dc plan if participation in the dc plan is initially elected will not result in currently taxable_income to the member under code sec_72 or sec_402 and will not result in the imposition of the early_distribution_tax under sec_72 and the additional one-time opportunity for an eligible member to elect to transfer to the dc plan and the subsequent transfer of amounts from the db plan to the dc plan upon such an election will not result in current taxable_income to the member under code sec_72 or sec_402 and will not result in the imposition of the early_distribution_tax under sec_72 regarding ruling_request three code sec_415 provides that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 a if a in the case of a defined_benefit_plan the plan provides for the payment of benefits with respect to a participant which exceed the limitations of subsection b or b in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitation of subsection c sec_1 b iv of the income_tax regulations regulations states that for purposes of limitations for defined benefit plans when there is a transfer of assets or liabilities from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of sec_415 sec_1 d of the regulations provides that voluntary contributions to a defined_benefit_plan are considered a separate defined_contribution_plan that is subject_to the limitations on contributions and other additions described in regulation sec_1 sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs sec_1 b of the regulations provides that the direct transfer of employee contributions from one qualified_plan to another also will not be considered an annual_addition in the case of a transfer of funds from the db plan to the dc plan the amounts are being transferred from one qualified_plan to another and are not considered annual_additions under sec_1 b iv and b of the regulations therefore with respect to ruling_request three we conclude that amounts transferred directly from the db plan to the dc plan at the election of the member are not annual_additions to the dc plan within the meaning of code sec_415 regarding ruling requests four through seven code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case the one-time irrevocable election by employees who wish to participate in the pick up of employee contributions under the dc plan does not violate revenue rulings and because it does not result in such employees having sufficient control of the contributed amounts to preclude such amounts from being treated as employer contributions city a’s proposed resolution provide sec_1 that in order to permit tax_deferral for employee contributions an employee shall enter into a binding irrevocable payroll deduction authorization and such employee shall not have the option of choosing to receive the amounts directly instead of having them paid_by city a to the dc plan and that employee contributions through payroll deduction from compensation are designated as being picked up by city a and paid_by city a in accordance with the dc plan requirements this satisfies both criteria set forth in revenue rulings and which require that the contributions although designated as employee contributions be paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan the irrevocable payroll deduction authorization agreement between city a and the employee provides that basic employee contributions and additional voluntary_employee_contributions made under ordinances h and i respectively shall be picked up by city a and the pick up is irrevocable for the duration of the employee’s employment with city a this agreement is consistent with authority for code sec_414 for new current and terminated employees who return to service the various participation elections to participate in transfer to the dc plan and make employee contributions are consistent with the criteria set forth in revenue rulings and current employees must irrevocably elect to participate within months of the implementation date of the dc plan for new and terminated employees who return to service such irrevocable election may be made at date of hire or during enrollment periods held during the participant's first two years of employment with city a elections regarding making voluntary_employee_contributions to the dc plan are made at the time a member elects to participate in transfer to the dc plan these employee elections regarding participation in transfer to the dc plan and making voluntary basic and additional employee contributions to the dc plan are consistent with authority for code sec_414 which requires that employee participation elections must be made within the later of months of the date of hire or months of the date that the employee is first eligible to participate ordinance k states that employee contributions are picked up by the employer if the employer specifies that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee cannot be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the plan city a’s proposed resolution to pick up voluntary basic employee contributions and additional employee contributions made to the dc plan satisfies both criteria in revenue rulings and accordingly with respect to ruling requests four through seven we conclude that the voluntary basic employee contributions and additional employee contributions picked up by city a and paid to the dc plan qualify as picked-up contributions under code sec_414 that the contributions picked up by city a as the employer will not constitute gross_income to the employees for federal_income_tax purposes until actually distributed and received that the employee salary reduction contributions will be treated as employer contributions for federal_income_tax purposes and that the contributions picked up by city a will not constitute wages from which federal income taxes must be withheld the effective date for the commencement of any proposed pick up as specified in the proposed resolution and amendments ordinances c g h and to the dc plan cannot be any earlier than the latest of the later of the date the proposed resolution is signed or put into effect the later of the date the proposed amendments are signed or put into effect or the later of the date the irrevocable payroll deduction authorization agreement is signed or put into effect this ruling is based on the assumption that the db plan and the dc plan of system y are qualified under code sec_401 a at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 v b this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this offic e t ep ra t1 if vou have any questions please call ar sincerely yours donzel hott leon acting manager employee_plans technical group enclosures deleted copy of the ruling notice cc
